[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-14577                    March 26, 2008
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                        ________________________

                D. C. Docket No. 99-00069-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DONALD MITCHELL,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 26, 2008)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Peter Warren Kenny, appointed counsel for Donald Mitchell in this appeal
of the revocation of Mitchell’s supervised release and subsequent sentence, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Mitchell’s supervised

release and subsequent sentence are AFFIRMED.




                                          2